DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022, has been entered.
Election/Restrictions
Applicants amended base instant claim 1 which renders moot the anticipatory prior art rejection against claim 1.
However, Examiner made an obviousness rejection against instant claim 1 using the same references WATT as evidenced by OLIVE OIL.  The Examiner also wrote an anticipatory prior art rejection and a separate obviousness rejection against claim 26, which is a product-by-process claim.
No additional Markush search extensions will be performed on the genus “plasma protein or peptide portion thereof” and/or “at least one fatty acid” and/or “at least one phytocannabinoid” (see page 4 of Election of Species Requirement of 06/11/2021) in/for/during this Office Action since new prior art rejections were made on the species constituting the existing Markush search extension and due to Applicants’ amended base instant claim 1.
No claims are withdrawn.  However, the full scope of base instant claim 1 has not yet been searched for prior art or double patent art in accordance with Markush search practice.  Double patent and prior art has only been searched for Applicants’ elected species and any extended Markush searches previously defined (see previous Office Actions) for instant claim 1.
Current Status of 16/492,142
This Office Action is responsive to the amended claims of September 15, 2022.
Claims 1-2, 4, 7, 10, 12-15, 17-24, and 26 have been examined on the merits.  Claims 1, 4, and 7 are currently amended.  Claims 2, 10, 12-15, 17-24, and 26 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/492,142, filed 09/08/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/IL2018/050278, International Filing Date: 03/09/2018, which claims priority from U.S. Provisional Application 62/469,022, filed 03/09/2017.
The effective filing date is March 9, 2017, as the provisional ‘022 supports the instant claims.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 15, 2022.
The Examiner has reviewed the claim amendments and Reply of 09/15/2022.
Applicants’ amendments to base instant claim 1 render moot the anticipatory prior art rejection (see paragraphs 20-22 of previous Office Action).
  However, the amendment to base instant claim 1 can be rejected under 35 U.S.C. 103 obviousness using the same references WATTS as evidenced by OLIVE OIL.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation “essentially free” which is not defined within claim 4 or the Specification.  The limitation “essentially free” renders the metes and bounds of claim 4 undefined (hence rendering claim 4 indefinite) since the artisan cannot find a definition (in the claim 4 or Specification) that further limits what is exactly meant by “essentially free”.  For example, does 2% free fatty acid still qualify as “essentially free”? Or, could 5% unbound/free fatty acid qualify as “essentially free”?
Applicants need to delete “essentially” or point to a definition (not an example) in the Specification that would provide metes and bounds/definition to “essentially free” of claim 4 to render moot this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
WATTS (U.S. 6,383,513 B1), 
as evidenced by:
OLIVE OIL (“Chemical Characteristics – The Olive Oil Source.”  Accessed 29 November 2021.  First available to public on:  February 15, 2010.  Available from:  < https://www.oliveoilsource.com/page/chemical-characteristics >, previously provided to Applicants).

Claim 26 is a product-by-process claim.  Patentability turns on the product, and not the process used to make the product.  See MPEP 2113(I). 
The reference WATTS teaches a fatty acid-cannabinoid-plasma protein (FCP) composition (see lines 20-50 of col. 5, wherein “cannabinoid” is preferentially defined to be “THC” – see lines 15-25 of col. 2).  Thus, WATTS teaches the FCP product of claim 26 and therefore, WATTS anticipates product-by-process claim 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7, 10, 12-15, 17-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
WATTS (U.S. 6,383,513 B1), 
as evidenced by:
OLIVE OIL (“Chemical Characteristics – The Olive Oil Source.”  Accessed 29 November 2021.  First available to public on:  February 15, 2010.  Available from:  < https://www.oliveoilsource.com/page/chemical-characteristics >, previously provided to Applicants).

The instant claims are drawn to a method for producing a fatty acid-cannabinoid-plasma protein (FCP) composition comprising:
contacting a plasma protein or a peptide portion thereof with a supplemental fatty acid composition comprising at least one fatty acid; and contacting the plasma protein or portion thereof with a phytocannabinoid composition comprising at least one phytocannabinoid, such that a combined composition is prepared, which comprises a FCP complex in which the at least one fatty acid and the at least one phytocannabinoid is bound to the plasma protein or portion thereof; further comprising purifying the combined composition to retain the plasma protein or portion thereof and to remove fatty acid or phytocannabinoids not bound the plasma protein or portion thereof, such that at least 80% of the fatty acids and at least 80% of the phytocannabinoids in the combined composition are bound to the plasma protein or portion thereof.

Determining the scope and contents of the prior art:
The reference WATTS teaches embodiments wherein albumin (“plasma protein”) is mixed with olive oil (contains linoleic fatty acid per evidentiary reference, below) and wherein THC (“phytocannabinoid”) is then added to this mixture.  This is understood to help teach the process of producing a FCP composition of claim 1 and teaches the process of claims 2 and 23-24 (see lines 20-50 of col. 5, wherein “cannabinoid” is preferentially defined to be “THC” – see lines 15-25 of col. 2).  This can encompass “essentially free” of claim 4 (see WATTS “Example 6” of col. 7 with THC mixed with albumin and ethanol and no fatty acids).  This produces a water-in-oil emulsion, which teaches claims 20-21 (see lines 20-50 of col. 5).  This step is then followed by drying/lyophilizing – teaches claim 22 (see lines 20-50 of col. 5).  This drying step could be considered “incubating” for purposes of teaching claims 10, 12-13, 15, and 17-18 (note the drying is conducted with an ethanol solution – see lines 28-50 of col. 5).  The water-in-oil emulsion would exhibit bi-phasic / non-covalent bonding properties (teaches claim 7; see lines 20-50 of col. 5).
Furthermore, the reference WATTS teaches the product-by-process claim 26 (see discussion, above).  MPEP 2113(I).
Moreover, WATTS teaches use of olive oil in making the microspheres and then washing excess olive oil from the formed microspheres (this inherently teaches lack of unbound free fatty acid, as the linoleic acid-containing olive oil is finally washed away purging unbound/”free” fatty acid from the FCP composition).  This teaches amended claim 4.
Reference OLIVE OIL is relied upon for the beneficial teachings that olive oil contains the fatty acid linoleic acid (see page 4 of 9).  This helps teach claim 2.

Ascertaining the differences between the prior art and the claims at issue:
	While reference WATTS teaches the process of mixing a plasma protein with fatty acid and phytocannabinoid thereby producing a FCP complex of instant claim 1, as per, above, it does not explicitly teach the purification step (involving purification to remove free fatty acid and phytocannabinoids not bound to the plasma protein of the FCP resulting in at least 80% of fatty acids and at least 80% of phytocannabinoids being bound to the plasma protein) of amended claim 1.
	Furthermore, WATTS does not teach the concentrations of claims 14 or 19.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of fatty acid-cannabinoid-plasma protein (FCP) compositions and possesses the technical knowledge necessary to make adjustments to the synthetic process to optimize/enhance the yield of FCP complexes.  Said artisan has also reviewed the problems in the art as regards to synthetic yield of FCP complexes and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the teachings of WATTS as evidenced by OLIVE OIL.
	The artisan would find obvious before the effective filing date of the claimed invention to add a purification step to the process already taught by WATTS (see, above).
	The artisan would be motivated to purify the FCP complexes made in WATT (see explanation and citations, above), to increase FCP yields.  The artisan would expect that by purifying FCP complexes thereby washing away phytocannabinoid and free fatty acid not bound to plasma protein, purification would lead to cost savings (no additional volume of starting ingredients needed) and increase in FCP yields.
	Furthermore, the concentration “at least 80%” of fatty acids and phytocannabinoids bound to the plasma protein of claim 1 and the concentrations of claims 14 and 19 are interpreted as similar to concentration that the artisan would be expected to optimize through experimentation.  MPEP 2144.05(II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”   Nothing in the claims or Specification teach that the percentages of claim 1 and the percent concentrations of claims 14 or 19 are critical.  This teaches claims 1, 14, and 19.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625